               Case 19-10844-BLS            Doc 578       Filed 01/21/20       Page 1 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re                                                      Chapter 11

Achaogen, Inc.,                                            Case No. 19-10844 (BLS)

                         Debtor.1                          Hearing Date:
                                                           February 12, 2020 at 10:30 a.m. (ET)

                                                           Objection Deadline:
                                                           February 4, 2020 at 4:00 p.m. (ET)

              DEBTOR’S MOTION FOR ENTRY OF AN ORDER
       PURSUANT TO SECTION 105(a) OF THE BANKRUPTCY CODE AND
     BANKRUPTCY RULE 9019 APPROVING THE SETTLEMENT AGREEMENT
    BETWEEN THE DEBTOR AND QILU ANTIBIOTICS PHARMACEUTICAL CO.

        The above-captioned debtor and debtor in possession (the “Debtor”) hereby moves (the

“Motion”) for entry of an order, substantially in the form attached hereto as Exhibit A (the

“Proposed Order”), pursuant to section 105(a) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”): (i) approving the Settlement Agreement (the “Settlement Agreement”) by

and between the Debtor and Qilu Antibiotics Pharmaceutical Co. (“Qilu” and with the Debtor,

the “Parties”) which is annexed hereto as Exhibit B; and (ii) granting the Debtor such other and

further relief as the Court deems just and proper.              In support of this Motion, the Debtor

respectfully represents as follows:

                                    JURISDICTION AND VENUE

                 1.      The United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) has jurisdiction over this case and the Motion pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court

1
  The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing address
for purposes of this Chapter 11 Case is 548 Market Street, #70987, San Francisco, CA 94104.
                Case 19-10844-BLS      Doc 578      Filed 01/21/20   Page 2 of 10



for the District of Delaware dated as of February 29, 2012. This is a core proceeding within the

meaning of 28 U.S.C. § 157(b)(2). Venue of this case and the Motion in this district is proper

under 28 U.S.C. §§ 1408 and 1409.

                 2.    The statutory predicates for the relief requested are sections 105 and 363

of the Bankruptcy Code and Bankruptcy Rule 9019.

                 3.    Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware

(the “Local Rules”), the Debtor consents to the entry of a final order by the Court in connection

with this Motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                                       BACKGROUND

       A.        General Background

                 4.    On April 15, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code commencing this case (the “Chapter

11 Case”) in the United States Bankruptcy Court for the District of Delaware (the “Court”).

                 5.    The Debtor has continued to operate its business as a debtor-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. An official committee of

unsecured creditors (the “Committee”) was appointed on April 23, 2019. No trustee or examiner

has been appointed in this Chapter 11 Case.




                                                2
              Case 19-10844-BLS             Doc 578    Filed 01/21/20      Page 3 of 10



                6.      On the Petition Date, the Debtor filed a motion for court approval of

certain bidding procedures (the “Bidding Procedures”)2 designed to maximize the value of

substantially all of the Debtor’s assets through an expedited sale process [D.I. 30]. By order

entered on May 1, 2019 [D.I. 123] (the “Bidding Procedures Order”), the Court approved the

Bidding Procedures for the purpose of soliciting the highest and best offers to purchase all or

substantially all of the Debtor’s assets.

                7.      Consistent with the terms of the Bidding Procedures Order, the following

deadlines were set: (i) submission of bids for all or substantially all of the Debtor’s assets by

May 29, 2019 (the “Bid Deadline”)3 and (ii) an auction for all or substantially all of the Debtor’s

assets by no later than June 3, 2019.

                8.      Prior to the Bid Deadline, the Debtor learned that certain parties were

interested in purchasing the Debtor’s rights to ZEMDRI (Plazomicin) in different territories. In

order to allow for a competitive bidding process where multiple parties could bid on different

aspects of ZEMDRI (Plazomicin), the Debtor provided potential bidders with the option to (i)

acquire the Debtor’s global rights to ZEMDRI (Plazomicin) (the “Global Rights”) or (ii) obtain

an exclusive, perpetual, royalty-free license for the rights to ZEMDRI (Plazomicin) in specific

territories. As such, the Debtor drafted a form asset purchase agreement and form license

agreement (collectively, the “Auction Agreements”) for interested bidders to review and

comment on with the submission of their bids.




2
  Capitalized terms used, but not defined herein, shall have the meanings ascribed to them in the Bidding
Procedures, Bidding Procedures Order or Cipla Sale Documents (as defined below), as applicable.
3
 The bid deadline was ultimately extended to May 30, 2019 with the consent of the Debtor, the Committee
and Silicon Valley Bank, N.A. (the “DIP Lender”).


                                                   3
                 Case 19-10844-BLS          Doc 578       Filed 01/21/20   Page 4 of 10



                  9.      As of the Bid Deadline, the Debtor received nine (9) bids, some of which

were for substantially all of its assets, and others for only certain assets.        The Debtor, in

consultation with the DIP Lender and the Committee, recognized that certain of the potential

bids included modifications to the Auction Agreements that were unacceptable to the Debtor.

At the same time, however, the Debtor did not wish to chill bidding by not qualifying certain

bids as Qualified Bids.

                  10.     Qilu submitted a bid for the Debtor’s assets by the Bid Deadline. Qilu’s

bid included an offer of $1 million dollars for the licensing rights to develop, commercialize and

manufacture the compound and the product of ZEMDRI (Plazomicin) in the China Territory4

under certain intellectual property and technology controlled by the Debtor. In advance of the

Auction, the Debtor and Qilu were unable to agree on a mutually acceptable license agreement.

Qilu participated in the Auction with the understanding that if its bid was selected as the

Successful Bid, Qilu and the Debtor would need to further negotiate a mutually acceptable

license agreement.

                  11.     The Debtor commenced the auction (the “Auction”) for substantially all of

its assets on June 3, 2019. At the conclusion of the Auction, the Debtor designated (i) Cipla

USA Inc. (“Cipla”) as the Successful Bidder for the Global Rights (and the Debtor’s assets

related thereto) subject to a license for the China Assets (as defined below) and (ii) Qilu as the

Successful Bidder for a license of the rights to ZEMDRI (Plazomicin) in the China Territory and

certain of the Debtor’s assets related thereto (the “China Assets”).




4
    The “China Territory” refers to China, Hong Kong, Taiwan, and Macau.


                                                      4
                Case 19-10844-BLS              Doc 578        Filed 01/21/20         Page 5 of 10



                  12.      On June 20, 2019, the Debtor entered into an asset purchase agreement

with Cipla (as amended, the “Cipla APA”) for the Global Rights, subject to the Debtor’s right to

license the China Assets.

                  13.      On July 23, 2019, the Court entered an order approving the Cipla APA

(the “Cipla Sale Order” and together with the Cipla APA, the “Cipla Sale Documents”) [D.I.

371].

                  14.      On July 29, 2019, Qilu informed the Debtor that it would not consummate

the transaction for the China Assets. A few days later, the Back-up Bidder also informed the

Debtor that it would not consummate a transaction for the China Assets.5

         B.       The Settlement Agreement

                  15.      The terms of the settlement between the Parties are embodied in the

Settlement Agreement. Under the Settlement Agreement, which was the result of extensive,

active, good-faith discussions and arms’ length bargaining among the Parties, the Parties will be

providing one another with mutual releases with respect to any and all existing and/or potential

claims relating to or arising under Qilu’s Successful Bid, the Auction, the Bidding Procedures,

the Bidding Procedures Order, the Cipla Sale Documents and any other documents related

thereto in exchange for certain consideration that is confidential. Accordingly, the Debtor is

contemporaneously herewith filing a motion to file portions of the Settlement Agreement under

seal. The Debtor, however, has shared the Settlement Agreement with professionals for the




5
  The Debtor designated Cipla as the Back-up Bidder for the China Assets. The Debtor expressly reserves all of the
respective claims, rights at law and/or equity, entitlements, remedies, causes of action and/or defenses that it has or
may have against Cipla with respect to, among other things, the Auction, Cipla Sale Documents, the License
Agreement, and/or actions or inactions that Cipla has taken, may take or will seek to take in the future with respect
to the Debtor or its assets during the course of this Chapter 11 Case.


                                                          5
              Case 19-10844-BLS         Doc 578          Filed 01/21/20    Page 6 of 10



Committee and DIP Lender, as well as the United State Trustee for the District of Delaware (the

“U.S. Trustee”).

                                       RELIEF REQUESTED

               16.     By this Motion, the Debtor respectfully requests entry of the Proposed

Order, pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019:

(a) approving the Settlement Agreement; and (b) granting the Debtor such other and further relief

as the Court deems just and proper.

                                       BASIS FOR RELIEF

               17.     Section 105(a) of the Bankruptcy Code provides that “[t]he court may

issue any order . . . that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a). Bankruptcy Rule 9019 provides:

               On motion of the trustee, after notice and a hearing, the court may
               approve a compromise or settlement. Notice shall be given to
               creditors, the United States trustee, the debtor and indenture
               trustees as provided in Rule 2002 and to any other entity as the
               court may direct.

               18.     Citing   this   authority,       the   Third   Circuit   has   emphasized   that

“[c]ompromises are favored in bankruptcy.” Myers v. Martin (In re Martin), 91 F.3d 389, 393

(3d Cir. 1996) (quoting Collier on Bankruptcy ¶ 9019.03[1] (15th ed. 1993)); see also In re

World Health Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006) (finding settlements

“generally favored in bankruptcy”). Additionally, the Third Circuit has recognized that “‘(i)n

administering reorganization proceedings in an economical and practical manner it will often be

wise to arrange the settlement of claims as to which there are substantial and reasonable

doubts.’” In re Penn Cent. Transp. Co., 596 F.2d 1102, 1113 (3d Cir. 1979) (quoting Protective

Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424

(1968)). Courts in this District also have recognized that the approval of a proposed compromise


                                                    6
              Case 19-10844-BLS         Doc 578       Filed 01/21/20    Page 7 of 10



and settlement is committed to the sound discretion of the bankruptcy court. See, e.g., In re

Coram Healthcare Corp., 315 B.R. 321, 329 (Bankr. D. Del. 2004).

               19.     Before approving a settlement under Bankruptcy Rule 9019, a court must

determine whether “the compromise is fair, reasonable, and in the interest of the estate.” In re

Marvel Entm’t Group, Inc., 222 B.R. 243, 249 (D. Del. 1998) (quoting In re Louise’s, Inc., 211

B.R. 798, 801 (D. Del. 1997)). Basic to the process of evaluating proposed settlements is “the

need to compare the terms of the compromise with the likely rewards of litigation.” TMT Trailer

Ferry, 390 U.S. at 424-25. The court need not be convinced that the settlement is the best

possible compromise in order to approve it. In re Coram Healthcare Corp., 315 B.R. at 330.

Rather, the court’s obligation is to “canvass the issues and see whether the settlement falls below

the lowest point in a range of reasonableness.” Travelers Cas. & Sur. Co. v. Future Claimants

Representative, No. 07-2785, 2008 WL 821088, at *5 (D.N.J. Mar. 25, 2008) (citing Matter of

Jasmine, Ltd., 258 B.R. 119 (D.N.J. 2000)); see also In re Coram Healthcare Corp., 315 B.R. at

330.

               20.     The Third Circuit has set out four criteria for a bankruptcy court to

consider when evaluating a settlement proposal: “(1) the probability of success in litigation; (2)

the likely difficulties in collection; (3) the complexity of the litigation involved, and the expense,

inconvenience and delay necessarily attending it; and (4) the paramount interest of the creditors.”

Martin, 91 F.3d at 393.

               21.     A settlement of claims and causes of action by a debtor in possession

constitutes a use of property of the estate. See Northview Motors, Inc. v. Chrysler Motors Corp.,

186 F.3d 346, 350–51 (3d Cir. 1999). If a settlement is outside of the ordinary course of

business of the debtor, it requires approval of the bankruptcy court pursuant to section 363(b) of




                                                  7
              Case 19-10844-BLS         Doc 578       Filed 01/21/20    Page 8 of 10



the Bankruptcy Code. See id.; see also Martin, 91 F.3d at 395 n.2 (“Section 363 of the Code is

the substantive provision requiring a hearing and court approval; Bankruptcy Rule 9019 sets

forth the procedure for approving an agreement to settle or compromise a controversy.”). Courts

normally defer to the debtor’s business judgment so long as there is a legitimate business

justification. See id.; see also Dai-Ichi Kangyo Bank, Ltd. v. Montgomery Ward Holding Corp.

(In re Montgomery Ward Holding Corp.), 242 B.R. 147, 153 (Bankr. D. Del. 1999) (holding that

the trustee need only have a “sound business purpose” to justify use of estate property pursuant

to section 363(b)).

               22.     The Debtor respectfully submits that the Settlement Agreement satisfies

the requirements of Bankruptcy Rule 9019. The Settlement Agreement provides the Debtor,

whose liquidity is limited, with funds for, among other things, the payment of its creditors,

professionals and administrative expenses. As the Court is aware, the Debtor has operated with

liquidity restraints during the Chapter 11 Case. Therefore, receiving the consideration under the

Settlement Agreement will facilitate the Debtor’s continued administration of the Chapter 11

Case.

               23.     Further, there is no certainty of a positive result when engaging in

litigation. Additionally, the Debtor has concerns about collection efforts if it were to receive a

successful judgment against Qilu. Therefore, taking into consideration the time, cost, expense

and complexity of litigation, the Debtor has determined that entry into the Settlement Agreement

will help avoid costs and delay, and bring finality and certainty to the present situation.

               24.     Moreover, the Debtor’s entry into the Settlement Agreement is in the best

interests of its creditors. The funds that will become available to the Debtor upon this Court’s

approval of the Settlement Agreement will facilitate the administration of the Debtor’s




                                                  8
               Case 19-10844-BLS           Doc 578       Filed 01/21/20      Page 9 of 10



bankruptcy case. Further, the Debtor will be able to obtain such funds on an expedited basis

with the approval of the Settlement Agreement. Thus, the Debtor has determined that entry into

the Settlement Agreement is beneficial to its estate.

                 25.    Additionally, the Debtor submits that entry into the Settlement Agreement

is a sound exercise of the Debtor’s business judgement and the Settlement Agreement is fair,

reasonable, and appropriate, and approval by the Court under section 363 of the Bankruptcy

Code is warranted.

                26.     For the foregoing reasons, the Debtor respectfully requests entry of the

Proposed Order approving the Settlement Agreement, which in the Debtor’s business judgment

is in the best interests of the Debtor, its estate, its creditors and other parties in interest.

                                                NOTICE

                27.     Notice of this Motion shall be provided to: (i) U.S. Trustee; (ii) counsel to

Qilu; (iii) counsel to the Committee; (iv) counsel to the DIP Lender; and (v) any persons who

have filed a request for notice in this Chapter 11 Case pursuant to Bankruptcy Rule 2002. The

Debtor submits that, in light of the nature of the relief requested, no other or further notice need

be given.

                                     NO PREVIOUS REQUEST

                28.     No prior request for the relief sought herein has been made by the Debtor

to this Court or any other court.

                WHEREFORE, for the reasons set forth above, the Debtor respectfully requests

that the Court (i) enter an order substantially in the form of Exhibit A approving the Settlement

Agreement, and (ii) grant the Debtor such other and further relief as the Court may deem just and

proper.




                                                     9
           Case 19-10844-BLS   Doc 578   Filed 01/21/20    Page 10 of 10



January 21, 2020           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                           /s/ Paige N. Topper
                           Derek C. Abbott (No. 3376)
                           Andrew R. Remming (No. 5120)
                           Matthew O. Talmo (No. 6333)
                           Paige N. Topper (No. 6470)
                           1201 North Market Street, 16th Floor
                           P.O. Box 1347
                           Wilmington, Delaware 19899-1347
                           Tel.: (302) 658-9200
                           Fax: (302) 658-3989
                           dabbott@mnat.com
                           aremming@mnat.com
                           mtalmo@mnat.com
                           ptopper@mnat.com

                           - and -

                           Richard L. Wynne (CA 120349)
                           Pro hac vice admission pending
                           Erin N. Brady (CA 215038)
                           Pro hac vice admission pending
                           HOGAN LOVELLS US LLP
                           1999 Avenue of the Stars, Suite 1400
                           Los Angeles, California 90067
                           Telephone: (310) 785-4600
                           Facsimile: (310) 785-4601
                           richard.wynne@hoganlovells.com
                           erin.brady@hoganlovells.com

                           - and -

                           Christopher R. Bryant (NY 3934973)
                           Pro hac vice admission pending
                           John D. Beck (NY 4956280)
                           Pro hac vice admission pending
                           HOGAN LOVELLS US LLP
                           875 Third Avenue
                           New York, NY 10022
                           Telephone: (212) 918-3000
                           Facsimile: (212) 918-3100
                           chris.bryant@hoganlovells.com
                           john.beck@hoganlovells.com

                           Counsel for Debtor and Debtor in Possession
